                                                                         Case 8:17-bk-10706-SC      Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44    Desc
                                                                                                     Main Document    Page 1 of 366


                                                                          1 William N. Lobel, State Bar No. 93202
                                                                            wlobel@lwgfllp.com
                                                                          2 Alan J. Friedman, State Bar No. 132580
                                                                            afriedman@lwgfllp.com
                                                                          3 Beth E. Gaschen, State Bar No. 245894
                                                                            bgaschen@lwgfllp.com
                                                                          4 LOBEL WEILAND GOLDEN FRIEDMAN LLP
                                                                            650 Town Center Drive, Suite 950
                                                                          5 Costa Mesa, California 92626
                                                                            Telephone 714-966-1000
                                                                          6 Facsimile    714-966-1002

                                                                          7 Attorneys for Debtor and Debtor-in-Possession
                                                                            John Jean Bral
                                                                          8

                                                                          9                          UNITED STATES BANKRUPTCY COURT
                                                                         10                           CENTRAL DISTRICT OF CALIFORNIA
                                                                         11                                  SANTA ANA DIVISION
Lobel Weiland Golden Friedman LLP




                                                                         12 In re                                      Case No. 8:17-bk-10706-SC
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 JOHN JEAN BRAL,                            Chapter 11

                                                                         14               Debtor.                      DECLARATION OF JOHN JEAN BRAL IN
                                                                                                                       SUPPORT OF DEBTOR’S OBJECTIONS
                                    Tel 714-966-1000




                                                                         15                                            TO PROOFS OF CLAIM NO. 9, 11, 14, 16,
                                                                                                                       19 AND 20
                                                                         16
                                                                                                                       DATE: December 14, 2017
                                                                         17                                            TIME: 11:00 a.m.
                                                                                                                       Place: Courtroom 5C
                                                                         18                                                   411 West Fourth Street
                                                                                                                              Santa Ana, California 92701
                                                                         19

                                                                         20

                                                                         21

                                                                         22

                                                                         23

                                                                         24

                                                                         25

                                                                         26

                                                                         27

                                                                         28
                                                                              1136091.1                                                                DECLARATION
                                                                         Case 8:17-bk-10706-SC        Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44               Desc
                                                                                                       Main Document    Page 2 of 366


                                                                          1                              DECLARATION OF JOHN JEAN BRAL
                                                                          2

                                                                          3           I, John J. Bral, declare as follows:

                                                                          4           1.     I am the debtor and debtor-in-possession in the above-captioned case, and I

                                                                          5 am over the age of 18. The following is based upon my personal knowledge, except as

                                                                          6 otherwise noted, and if called as a witness herein, I could and would competently testify

                                                                          7 thereto. I make this declaration in support of the Objections to Proofs of Claim Nos. 9, 11,

                                                                          8 14, 16, 19 and 20 filed concurrently herewith (the “Objections”). Any term not specifically

                                                                          9 defined herein shall have the meaning provided in the Objections.

                                                                         10           2.     On June 16, 2017, Claim Nos. 9, 11, 14, 16, 19 and 20 were filed by the

                                                                         11 respective claimants (the “Claims”). True and complete copies of such Claims are
Lobel Weiland Golden Friedman LLP




                                                                         12 attached as Exhibit “1” to each of the respective Objections and are incorporated herein
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 by this reference.

                                                                         14                                              THE SPEs
                                    Tel 714-966-1000




                                                                         15           3.     Prior to 2007, Barry Beitler (“Beitler”) and I formed a series of limited liability

                                                                         16 companies to acquire and manage commercial real estate projects in Southern California.

                                                                         17 These SPEs include Westcliff Investors, LLC (“Westcliff”), Ocean View Medical Investors,

                                                                         18 LLC (“Ocean View”), Harbor Medical Investors, LLC (“Harbor”), and Mission Medical

                                                                         19 Investors, LLC (“Mission”).

                                                                         20           4.     I also formed Javaher Investors, LLC (“Javaher”) and Eyestreet Medical

                                                                         21 Investors, LLC (“Eyestreet”) which were entities that also owned and managed

                                                                         22 commercial real estate projects. I am the co-manager of Javaher. I do not own an

                                                                         23 interest in Javaher, but Westcliff is a member. I am the co-manager of Eyestreet and I

                                                                         24 own a small membership interest in this entity. Beitler did not hold an interest in either

                                                                         25 Javaher or Eyestreet. Westcliff, Ocean View, Harbor, Mission, Javaher and Eyestreet are

                                                                         26 collectively the “SPEs” herein.

                                                                         27

                                                                         28
                                                                              1136091.1                                       2                                   DECLARATION
                                                                         Case 8:17-bk-10706-SC       Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44           Desc
                                                                                                      Main Document    Page 3 of 366


                                                                          1           5.    Beitler and I were initially designated as the co-managers of Westcliff,

                                                                          2 Ocean View, Harbor and Mission. I serve as the co-manager of Javaher and Eyestreet.

                                                                          3 The other manager of Eyestreet and Javaher is not Beitler.

                                                                          4           6.    Pursuant to the operating agreements, the co-managers of the Westcliff,

                                                                          5 Ocean View, Harbor and Mission were jointly responsible for managing the affairs of these

                                                                          6 entities, and jointly responsible for supervising the retention and maintenance of their

                                                                          7 books and records during their terms as co-managers. I was responsible for performing

                                                                          8 these duties for Javaher and Eyestreet.

                                                                          9           7.    The books and records of the SPEs were kept in the ordinary course of

                                                                         10 business, in a consistent and business-like manner. The accounting records of the SPEs

                                                                         11 were maintained on the QuickBooks software program.
Lobel Weiland Golden Friedman LLP




                                                                         12           8.    Attached hereto are true and correct copies of the following operating
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 agreements that govern the affairs of the SPEs:

                                                                         14                 a.     Exhibit “1” - Westcliff Operating Agreement;
                                    Tel 714-966-1000




                                                                         15                 b.     Exhibit “2” – Ocean View Operating Agreement;

                                                                         16                 c.     Exhibit “3” – Mission Operating Agreement;

                                                                         17                 d.     Exhibit “4” – Javaher Operating Agreement;

                                                                         18                 e.     Exhibit “5” – Harbor Operating Agreement; and

                                                                         19                 f.     Exhibit “6” – Eyestreet Operating Agreement

                                                                         20                                   The Management Entities

                                                                         21           9.    After the formation of the SPEs, these entities required management

                                                                         22 services, and brokerage services such as leasing and lease renewal.

                                                                         23           10.   In 2006, I formed Venture RE Group, a California corporation (“VREG”).

                                                                         24 Beitler owned a fifty percent interest in VREG. Attached hereto as Exhibit “7” is a true and

                                                                         25 correct copy of a K-1 Form that was issued to Beitler confirming his interest in this

                                                                         26 corporation. He received a similar tax form every year, since VREG had made the

                                                                         27 “subchapter S” election under the Internal Revenue Code.

                                                                         28
                                                                              1136091.1                                     3                                DECLARATION
                                                                         Case 8:17-bk-10706-SC         Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44            Desc
                                                                                                        Main Document    Page 4 of 366


                                                                          1           11.     In October 8, 2013, I formed Bral Realty Advisors, Inc., a California

                                                                          2 corporation (“BRAI”).

                                                                          3           12.     Beitler & Associates is a California corporation owned by Beitler that

                                                                          4 operated under the dba Beitler Commercial Real Estate Services (“BCRS”).

                                                                          5           13.     In the Claims, Beitler alleges that he was entitled to a fifty percent ownership

                                                                          6 interest in VREG. This is true and in fact he received this ownership interest as indicated

                                                                          7 in Exhibit “7.”

                                                                          8           14.     In the Claims, Beitler alleges that I agreed that he would receive fifty percent

                                                                          9 of the top line revenues generated by VREG. This is false. We agreed that I, as VREG’s

                                                                         10 active and working corporate officer and the sales manager within VREG, would receive

                                                                         11 sixty percent of every commission paid to VREG on transactions that I worked on as an
Lobel Weiland Golden Friedman LLP




                                                                         12 agent. The remaining forty percent of the commission would be retained by VREG.
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 Beitler, as a fifty percent shareholder of VREG, would then receive fifty percent of the year

                                                                         14 end profit generated by VREG and I, as the other fifty percent shareholder, would receive
                                    Tel 714-966-1000




                                                                         15 the balance of the profit.

                                                                         16                           The Payments To The Management Entities

                                                                         17           15.     The management fees and leasing commissions that were paid to VREG

                                                                         18 and BRAI by the SPEs (the “Service Payments”) were duly authorized, and they were

                                                                         19 payable for ordinary and necessary services. These payments were reflected in the

                                                                         20 SPEs’ books and records and in their tax returns.

                                                                         21           16.     Pursuant to my agreement with Beitler, VREG received one hundred percent

                                                                         22 of the commissions generated from leasing activity performed for the benefit of the SPEs,

                                                                         23 with the exception of Westcliff lease commissions. In the case of Westcliff, forty percent

                                                                         24 of the commissions were allocable to Beitler and were retained by Westcliff.

                                                                         25           17.     As explained above, I was allocated sixty percent of the commissions paid to

                                                                         26 VREG by the SPEs. The remaining forty percent was retained by VREG. If, after paying

                                                                         27 corporate expenses, a profit was left over in the corporation, Beitler, as a fifty percent

                                                                         28
                                                                              1136091.1                                       4                                 DECLARATION
                                                                         Case 8:17-bk-10706-SC       Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44               Desc
                                                                                                      Main Document    Page 5 of 366


                                                                          1 shareholder of VREG, would receive half of this profit. I never agreed to split the

                                                                          2 commissions with Beitler fifty/fifty as alleged in the Claims.

                                                                          3           18.   When property management fees were paid by the SPEs to VREG, these

                                                                          4 payments would be used to pay ordinary course expenses and again, at the end of the

                                                                          5 year, Beitler, as a fifty percent shareholder, would receive his half of the profits.

                                                                          6           19.   In the Claims, Beitler, and his sister, Betsy Boyd (“Boyd”), and BCRS

                                                                          7 generically allege that some of the Service Payments were improper, or alternatively, and

                                                                          8 in contradiction of the prior allegation, that they were proper, but Beitler (and/or BCRS) did

                                                                          9 not receive his “share” of these payments as agreed.

                                                                         10           20.   The Service Payments were paid over a period of more than ten years. A

                                                                         11 general allegation that “some” of the payments were not proper or authorized is difficult to
Lobel Weiland Golden Friedman LLP




                                                                         12 respond to since these allegations encompass thousands of payments that were made by
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 eight separate entities.

                                                                         14           21.   During the decade plus time frame encompassed by Beitler’s, BCRS’ and
                                    Tel 714-966-1000




                                                                         15 Boyd’s allegations, Beitler was fully aware of the payments, and in fact we routinely

                                                                         16 discussed the same.

                                                                         17           22.   Since Beitler, BCRS and Boyd have failed to specify what payments during

                                                                         18 the past decade were allegedly improper or unauthorized I cannot specifically address

                                                                         19 these allegations. What I can say is that the Service Payments were, to the best of my

                                                                         20 recollection and knowledge, in fact proper and authorized, and Beitler was always aware

                                                                         21 that these payments were being made.

                                                                         22           23.   If and when either Beitler, BCRS or Boyd specify what payments they are

                                                                         23 referring to, and why they were improper or unauthorized, I will review the applicable

                                                                         24 books and records and address and rebut these contentions in more detail.

                                                                         25                                    The Westcliff Allegations

                                                                         26           24.   Beitler and I formed Westcliff in 2003. It was registered with the California

                                                                         27 Secretary of State on February 7, 2003.

                                                                         28
                                                                              1136091.1                                     5                                 DECLARATION
                                                                         Case 8:17-bk-10706-SC       Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44           Desc
                                                                                                      Main Document    Page 6 of 366


                                                                          1           25.   Westcliff has three members: Beitler, myself and Betsy Boyd. Betsy Boyd is

                                                                          2 Beitler’s sister.

                                                                          3           26.   Westcliff’s Operating Agreement was drafted by Beitler’s office and

                                                                          4 presented to the members to be signed. It was signed by Beitler, Boyd and myself.

                                                                          5           27.   Beitler is a sophisticated businessman. He was fully aware of the contents

                                                                          6 of this writing when he signed it.

                                                                          7           28.   The Westcliff Operating Agreement accurately reflects the ownership

                                                                          8 interests held by Westcliff’s members.

                                                                          9           29.   As indicated in the Westcliff Operating Agreement, Beitler and I each own a

                                                                         10 47.5% interest in Westcliff. Boyd owns the remaining 5%.

                                                                         11           30.   Boyd did not make a capital contribution to Westcliff in exchange for her
Lobel Weiland Golden Friedman LLP




                                                                         12 interest.
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13           31.   Beitler was initially responsible for setting up Westcliff’s accounting system

                                                                         14 on the software program “QuickBooks.”
                                    Tel 714-966-1000




                                                                         15           32.   Robert Sargent, Beitler’s personal accountant, prepared Westcliff’s tax

                                                                         16 returns for approximately ten years, including the K-1 forms that were issued each year to

                                                                         17 Westcliff’s members.

                                                                         18           33.   As a part of the tax return preparation process, Mr. Sargent reviewed the

                                                                         19 financial data that appeared in Westcliff’s books and records, as maintained on

                                                                         20 QuickBooks, and he prepared Westcliff’s tax returns based upon these records. Mr.

                                                                         21 Sargent always insisted on getting the QuickBooks accounts sent to him (emailed) and

                                                                         22 didn’t want the Accountant copy to be sent. Mr. Sargent would make all the entrees

                                                                         23 including the journal entrees and correction if any before returning the QuickBooks files to

                                                                         24 me so I would restore from the file that he would email which would override the existing

                                                                         25 file.

                                                                         26           34.   Attached hereto as Exhibit “8” are true and correct copies of the K-1 Forms

                                                                         27 that were issued to Beitler for the 2011 through 2016 tax years by Westcliff (the “Beitler K-

                                                                         28 1s”).
                                                                              1136091.1                                     6                                 DECLARATION
                                                                         Case 8:17-bk-10706-SC         Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44          Desc
                                                                                                        Main Document    Page 7 of 366


                                                                          1           35.     Attached hereto as Exhibit “9” are true and correct copies of the K-1 Forms

                                                                          2 that were issued to Boyd for the 2011 through 2016 tax years by Westcliff (the “Boyd K-

                                                                          3 1s”).

                                                                          4           36.     The Beitler K-1s and the Boyd K-1s accurately reflect the ownership

                                                                          5 interests that are owned by Beitler and Boyd respectively, and they accurately reflect the

                                                                          6 capital accounts for these individuals.

                                                                          7           37.     At no point in time did Beitler or Boyd contact me and advise me that either

                                                                          8 party considered these tax filings to be in error.

                                                                          9           38.     The vague allegations made by Beitler and Boyd regarding my alleged

                                                                         10 failure to properly account for these capital contributions that they allegedly made to this

                                                                         11 entity are false. Notably, Boyd never made a contribution.
Lobel Weiland Golden Friedman LLP




                                                                         12           39.     If and when Beitler and Boyd specify what contributions were not properly
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 accounted for, I will review Westcliff’s books and records a second time and address

                                                                         14 these allegations. Until this occurs, I will reserve my right to supplement this declaration
                                    Tel 714-966-1000




                                                                         15                 The Capital Contribution Allegations Relating to The Other SPEs

                                                                         16           40.     Beitler makes series of vague allegations in the Claims to the effect that he

                                                                         17 made capital contributions to the other SPEs that were not properly accounted for. He

                                                                         18 further alleges that these capital contributions should have resulted in an adjustment of his

                                                                         19 percentage interest in these SPEs.

                                                                         20           41.     The SPEs were all formed prior to 2007. Accordingly, the vague allegations

                                                                         21 above encompass a history of more than ten years.

                                                                         22           42.     Since Beitler has failed to specify what contributions or ownership interests

                                                                         23 he is referring to, I can only respond to his generic allegations by stating that to the best of

                                                                         24 my knowledge all capital contributions to the SPEs were in fact properly accounted for and

                                                                         25

                                                                         26

                                                                         27

                                                                         28
                                                                              1136091.1                                      7                                 DECLARATION
                                                                         Case 8:17-bk-10706-SC            Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44        Desc
                                                                                                           Main Document    Page 8 of 366


                                                                          1 that the ownership interest specified annually in the K-1 Forms that were sent to Beitler,

                                                                          2 and necessarily approved by Beitler as a co-manager of all of the SPEs1, were accurate.

                                                                          3             43.     If and when Beitler specifies what contributions were not accounted for or

                                                                          4 what interest percentages are in error, I will review the SPEs books and records. I have

                                                                          5 every confidence that these records will rebut his allegations.

                                                                          6                                            Steward Financial, LLC

                                                                          7             44.     Ocean View was formed on June 10, 2005. Beitler and I were designated

                                                                          8 as the co-managers of this entity in Ocean View’s operating agreement.

                                                                          9             45.     Ocean View’s sole asset was the office building commonly known as 441

                                                                         10 Old Newport Road, Newport, California (the “Property”).

                                                                         11             46.     On or about October 5, 2005, Ocean View and BAB 8, LLC (owned by
Lobel Weiland Golden Friedman LLP




                                                                         12 Beitler), as borrowers (the “Ocean View Borrowers”), and First Regional Bank (“First
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 Regional”), as lender, entered into that certain Construction Loan Agreement (the “Loan

                                                                         14 Agreement”). A true and correct copy of the Loan Agreement is attached hereto as
                                    Tel 714-966-1000




                                                                         15 Exhibit “10.”

                                                                         16             47.     The Loan Agreement was secured by that certain Construction Deed of

                                                                         17 Trust (the “Deed of Trust”). A true and correct copy of the Deed of Trust is attached

                                                                         18 hereto as Exhibit “11.”

                                                                         19             48.     Beitler and I guaranteed the obligations in the Loan Agreement pursuant to

                                                                         20 written guarantee agreements. A true and correct copy of the guarantee that I executed is

                                                                         21 attached hereto as Exhibit “12.”

                                                                         22             49.     In 2012, the Ocean View Borrowers failed to pay off the loan at maturity due

                                                                         23 to a lack of funds.

                                                                         24             50.     Although Beitler owed a fiduciary duty to Ocean View’s members to make

                                                                         25 every effort to preserve the value of the Property, instead of honoring this charge he

                                                                         26

                                                                         27       1
                                                                                      Beitler was not a co-manager of Javaher or Eyestreet.

                                                                         28
                                                                              1136091.1                                              8                          DECLARATION
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                         Main Document    Page 9 of 366
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 10 of 366




                                      1                            EXHIBIT "1"
                                                                   Page 1 of 20
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 11 of 366




                                      2                            EXHIBIT "1"
                                                                   Page 2 of 20
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 12 of 366




                                      3                            EXHIBIT "1"
                                                                   Page 3 of 20
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 13 of 366




                                      4                            EXHIBIT "1"
                                                                   Page 4 of 20
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 14 of 366




                                      5                            EXHIBIT "1"
                                                                   Page 5 of 20
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 15 of 366




                                      6                            EXHIBIT "1"
                                                                   Page 6 of 20
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 16 of 366




                                      7                            EXHIBIT "1"
                                                                   Page 7 of 20
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 17 of 366




                                      8                            EXHIBIT "1"
                                                                   Page 8 of 20
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 18 of 366




                                      9                            EXHIBIT "1"
                                                                   Page 9 of 20
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 19 of 366




                                      10                         EXHIBIT "1"
                                                                 Page 10 of 20
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 20 of 366




                                      11                         EXHIBIT "1"
                                                                 Page 11 of 20
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 21 of 366




                                      12                         EXHIBIT "1"
                                                                 Page 12 of 20
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 22 of 366




                                      13                         EXHIBIT "1"
                                                                 Page 13 of 20
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 23 of 366




                                      14                         EXHIBIT "1"
                                                                 Page 14 of 20
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 24 of 366




                                      15                         EXHIBIT "1"
                                                                 Page 15 of 20
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 25 of 366




                                      16                         EXHIBIT "1"
                                                                 Page 16 of 20
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 26 of 366




                                      17                         EXHIBIT "1"
                                                                 Page 17 of 20
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 27 of 366




                                      18                         EXHIBIT "1"
                                                                 Page 18 of 20
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 28 of 366




                                      19                         EXHIBIT "1"
                                                                 Page 19 of 20
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 29 of 366




                                      20                         EXHIBIT "1"
                                                                 Page 20 of 20
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 30 of 366




                                      21
                                                                   EXHIBIT "2"
                                                                   Page 1 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 31 of 366




                                      22
                                                                   EXHIBIT "2"
                                                                   Page 2 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 32 of 366




                                      23
                                                                   EXHIBIT "2"
                                                                   Page 3 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 33 of 366




                                      24
                                                                   EXHIBIT "2"
                                                                   Page 4 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 34 of 366




                                      25
                                                                   EXHIBIT "2"
                                                                   Page 5 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 35 of 366




                                      26
                                                                   EXHIBIT "2"
                                                                   Page 6 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 36 of 366




                                      27
                                                                   EXHIBIT "2"
                                                                   Page 7 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 37 of 366




                                      28
                                                                   EXHIBIT "2"
                                                                   Page 8 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 38 of 366




                                      29
                                                                   EXHIBIT "2"
                                                                   Page 9 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 39 of 366




                                      30
                                                                 EXHIBIT "2"
                                                                 Page 10 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 40 of 366




                                      31
                                                                 EXHIBIT "2"
                                                                 Page 11 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 41 of 366




                                      32
                                                                 EXHIBIT "2"
                                                                 Page 12 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 42 of 366




                                      33
                                                                 EXHIBIT "2"
                                                                 Page 13 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 43 of 366




                                      34
                                                                 EXHIBIT "2"
                                                                 Page 14 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 44 of 366




                                      35
                                                                 EXHIBIT "2"
                                                                 Page 15 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 45 of 366




                                      36
                                                                 EXHIBIT "2"
                                                                 Page 16 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 46 of 366




                                      37
                                                                 EXHIBIT "2"
                                                                 Page 17 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 47 of 366




                                      38
                                                                 EXHIBIT "2"
                                                                 Page 18 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 48 of 366




                                      39
                                                                 EXHIBIT "2"
                                                                 Page 19 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 49 of 366




                                      40
                                                                 EXHIBIT "2"
                                                                 Page 20 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 50 of 366




                                      41
                                                                 EXHIBIT "2"
                                                                 Page 21 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 51 of 366




                                      42
                                                                 EXHIBIT "2"
                                                                 Page 22 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 52 of 366




                                      43
                                                                 EXHIBIT "2"
                                                                 Page 23 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 53 of 366




                                      44
                                                                 EXHIBIT "2"
                                                                 Page 24 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 54 of 366




                                      45
                                                                 EXHIBIT "2"
                                                                 Page 25 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 55 of 366




                                      46
                                                                 EXHIBIT "2"
                                                                 Page 26 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 56 of 366




                                      47
                                                                 EXHIBIT "2"
                                                                 Page 27 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 57 of 366




                                      48
                                                                 EXHIBIT "2"
                                                                 Page 28 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 58 of 366




                                      49
                                                                 EXHIBIT "2"
                                                                 Page 29 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 59 of 366




                                      50
                                                                 EXHIBIT "2"
                                                                 Page 30 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 60 of 366




                                      51
                                                                 EXHIBIT "2"
                                                                 Page 31 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 61 of 366




                                      52
                                                                 EXHIBIT "2"
                                                                 Page 32 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 62 of 366




                                      53
                                                                 EXHIBIT "2"
                                                                 Page 33 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 63 of 366




                                      54
                                                                 EXHIBIT "2"
                                                                 Page 34 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 64 of 366




                                      55
                                                                 EXHIBIT "2"
                                                                 Page 35 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 65 of 366




                                      56
                                                                 EXHIBIT "2"
                                                                 Page 36 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 66 of 366




                                      57
                                                                 EXHIBIT "2"
                                                                 Page 37 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 67 of 366




                                      58
                                                                 EXHIBIT "2"
                                                                 Page 38 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 68 of 366




                                      59
                                                                 EXHIBIT "2"
                                                                 Page 39 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 69 of 366




                                      60
                                                                 EXHIBIT "2"
                                                                 Page 40 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 70 of 366




                                      61
                                                                 EXHIBIT "2"
                                                                 Page 41 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 71 of 366




                                      62
                                                                 EXHIBIT "2"
                                                                 Page 42 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 72 of 366




                                      63
                                                                 EXHIBIT "2"
                                                                 Page 43 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 73 of 366




                                      64
                                                                 EXHIBIT "2"
                                                                 Page 44 of 44
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 74 of 366




                                      65

                                                                   EXHIBIT "3"
                                                                   Page 1 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 75 of 366




                                      66
                                                                   EXHIBIT "3"
                                                                   Page 2 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 76 of 366




                                      67
                                                                   EXHIBIT "3"
                                                                   Page 3 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 77 of 366




                                      68
                                                                   EXHIBIT "3"
                                                                   Page 4 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 78 of 366




                                      69
                                                                   EXHIBIT "3"
                                                                   Page 5 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 79 of 366




                                      70
                                                                   EXHIBIT "3"
                                                                   Page 6 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 80 of 366




                                      71
                                                                   EXHIBIT "3"
                                                                   Page 7 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 81 of 366




                                      72
                                                                   EXHIBIT "3"
                                                                   Page 8 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 82 of 366




                                      73
                                                                   EXHIBIT "3"
                                                                   Page 9 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 83 of 366




                                      74
                                                                 EXHIBIT "3"
                                                                 Page 10 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 84 of 366




                                      75
                                                                 EXHIBIT "3"
                                                                 Page 11 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 85 of 366




                                      76
                                                                 EXHIBIT "3"
                                                                 Page 12 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 86 of 366




                                      77
                                                                 EXHIBIT "3"
                                                                 Page 13 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 87 of 366




                                      78
                                                                 EXHIBIT "3"
                                                                 Page 14 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 88 of 366




                                      79
                                                                 EXHIBIT "3"
                                                                 Page 15 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 89 of 366




                                      80
                                                                 EXHIBIT "3"
                                                                 Page 16 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 90 of 366




                                      81
                                                                 EXHIBIT "3"
                                                                 Page 17 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 91 of 366




                                      82
                                                                 EXHIBIT "3"
                                                                 Page 18 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 92 of 366




                                      83
                                                                 EXHIBIT "3"
                                                                 Page 19 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 93 of 366




                                      84
                                                                 EXHIBIT "3"
                                                                 Page 20 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 94 of 366




                                      85
                                                                 EXHIBIT "3"
                                                                 Page 21 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 95 of 366




                                      86
                                                                 EXHIBIT "3"
                                                                 Page 22 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 96 of 366




                                      87
                                                                 EXHIBIT "3"
                                                                 Page 23 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 97 of 366




                                      88
                                                                 EXHIBIT "3"
                                                                 Page 24 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 98 of 366




                                      89
                                                                 EXHIBIT "3"
                                                                 Page 25 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 99 of 366




                                      90
                                                                 EXHIBIT "3"
                                                                 Page 26 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 100 of 366




                                      91
                                                                 EXHIBIT "3"
                                                                 Page 27 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 101 of 366




                                      92
                                                                 EXHIBIT "3"
                                                                 Page 28 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 102 of 366




                                      93
                                                                 EXHIBIT "3"
                                                                 Page 29 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 103 of 366




                                      94
                                                                 EXHIBIT "3"
                                                                 Page 30 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 104 of 366




                                      95
                                                                 EXHIBIT "3"
                                                                 Page 31 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 105 of 366




                                      96
                                                                 EXHIBIT "3"
                                                                 Page 32 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 106 of 366




                                      97
                                                                 EXHIBIT "3"
                                                                 Page 33 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 107 of 366




                                      98
                                                                 EXHIBIT "3"
                                                                 Page 34 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 108 of 366




                                      99
                                                                 EXHIBIT "3"
                                                                 Page 35 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 109 of 366




                                     100
                                                                 EXHIBIT "3"
                                                                 Page 36 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 110 of 366




                                     101
                                                                 EXHIBIT "3"
                                                                 Page 37 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 111 of 366




                                     102
                                                                 EXHIBIT "3"
                                                                 Page 38 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 112 of 366




                                     103
                                                                 EXHIBIT "3"
                                                                 Page 39 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 113 of 366




                                     104
                                                                 EXHIBIT "3"
                                                                 Page 40 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 114 of 366




                                     105                           EXHIBIT "4"
                                                                   Page 1 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 115 of 366




                                     106
                                                                   EXHIBIT "4"
                                                                   Page 2 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 116 of 366




                                     107
                                                                   EXHIBIT "4"
                                                                   Page 3 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 117 of 366




                                     108
                                                                   EXHIBIT "4"
                                                                   Page 4 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 118 of 366




                                     109
                                                                   EXHIBIT "4"
                                                                   Page 5 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 119 of 366




                                     110
                                                                   EXHIBIT "4"
                                                                   Page 6 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 120 of 366




                                     111
                                                                   EXHIBIT "4"
                                                                   Page 7 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 121 of 366




                                     112
                                                                   EXHIBIT "4"
                                                                   Page 8 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 122 of 366




                                     113
                                                                   EXHIBIT "4"
                                                                   Page 9 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 123 of 366




                                     114
                                                                 EXHIBIT "4"
                                                                 Page 10 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 124 of 366




                                     115
                                                                 EXHIBIT "4"
                                                                 Page 11 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 125 of 366




                                     116
                                                                 EXHIBIT "4"
                                                                 Page 12 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 126 of 366




                                     117
                                                                 EXHIBIT "4"
                                                                 Page 13 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 127 of 366




                                     118
                                                                 EXHIBIT "4"
                                                                 Page 14 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 128 of 366




                                     119
                                                                 EXHIBIT "4"
                                                                 Page 15 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 129 of 366




                                     120
                                                                 EXHIBIT "4"
                                                                 Page 16 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 130 of 366




                                     121
                                                                 EXHIBIT "4"
                                                                 Page 17 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 131 of 366




                                     122
                                                                 EXHIBIT "4"
                                                                 Page 18 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 132 of 366




                                     123
                                                                 EXHIBIT "4"
                                                                 Page 19 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 133 of 366




                                     124
                                                                 EXHIBIT "4"
                                                                 Page 20 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 134 of 366




                                     125
                                                                 EXHIBIT "4"
                                                                 Page 21 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 135 of 366




                                     126
                                                                 EXHIBIT "4"
                                                                 Page 22 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 136 of 366




                                     127
                                                                 EXHIBIT "4"
                                                                 Page 23 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 137 of 366




                                     128
                                                                 EXHIBIT "4"
                                                                 Page 24 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 138 of 366




                                     129
                                                                 EXHIBIT "4"
                                                                 Page 25 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 139 of 366




                                     130
                                                                 EXHIBIT "4"
                                                                 Page 26 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 140 of 366




                                     131
                                                                 EXHIBIT "4"
                                                                 Page 27 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 141 of 366




                                     132
                                                                 EXHIBIT "4"
                                                                 Page 28 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 142 of 366




                                     133
                                                                 EXHIBIT "4"
                                                                 Page 29 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 143 of 366




                                     134
                                                                 EXHIBIT "4"
                                                                 Page 30 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 144 of 366




                                     135
                                                                 EXHIBIT "4"
                                                                 Page 31 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 145 of 366




                                     136
                                                                 EXHIBIT "4"
                                                                 Page 32 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 146 of 366




                                     137
                                                                 EXHIBIT "4"
                                                                 Page 33 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 147 of 366




                                     138
                                                                 EXHIBIT "4"
                                                                 Page 34 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 148 of 366




                                     139
                                                                 EXHIBIT "4"
                                                                 Page 35 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 149 of 366




                                     140
                                                                 EXHIBIT "4"
                                                                 Page 36 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 150 of 366




                                     141
                                                                 EXHIBIT "4"
                                                                 Page 37 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 151 of 366




                                     142
                                                                 EXHIBIT "4"
                                                                 Page 38 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 152 of 366




                                     143
                                                                 EXHIBIT "4"
                                                                 Page 39 of 39
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 153 of 366




                                     144                           EXHIBIT "5"
                                                                   Page 1 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 154 of 366




                                     145
                                                                   EXHIBIT "5"
                                                                   Page 2 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 155 of 366




                                     146
                                                                   EXHIBIT "5"
                                                                   Page 3 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 156 of 366




                                     147
                                                                   EXHIBIT "5"
                                                                   Page 4 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 157 of 366




                                     148
                                                                   EXHIBIT "5"
                                                                   Page 5 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 158 of 366




                                     149
                                                                   EXHIBIT "5"
                                                                   Page 6 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 159 of 366




                                     150
                                                                   EXHIBIT "5"
                                                                   Page 7 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 160 of 366




                                     151
                                                                   EXHIBIT "5"
                                                                   Page 8 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 161 of 366




                                     152
                                                                   EXHIBIT "5"
                                                                   Page 9 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 162 of 366




                                     153
                                                                 EXHIBIT "5"
                                                                 Page 10 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 163 of 366




                                     154
                                                                 EXHIBIT "5"
                                                                 Page 11 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 164 of 366




                                     155
                                                                 EXHIBIT "5"
                                                                 Page 12 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 165 of 366




                                     156
                                                                 EXHIBIT "5"
                                                                 Page 13 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 166 of 366




                                     157
                                                                 EXHIBIT "5"
                                                                 Page 14 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 167 of 366




                                     158
                                                                 EXHIBIT "5"
                                                                 Page 15 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 168 of 366




                                     159
                                                                 EXHIBIT "5"
                                                                 Page 16 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 169 of 366




                                     160
                                                                 EXHIBIT "5"
                                                                 Page 17 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 170 of 366




                                     161
                                                                 EXHIBIT "5"
                                                                 Page 18 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 171 of 366




                                     162
                                                                 EXHIBIT "5"
                                                                 Page 19 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 172 of 366




                                     163
                                                                 EXHIBIT "5"
                                                                 Page 20 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 173 of 366




                                     164
                                                                 EXHIBIT "5"
                                                                 Page 21 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 174 of 366




                                     165
                                                                 EXHIBIT "5"
                                                                 Page 22 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 175 of 366




                                     166
                                                                 EXHIBIT "5"
                                                                 Page 23 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 176 of 366




                                     167
                                                                 EXHIBIT "5"
                                                                 Page 24 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 177 of 366




                                     168
                                                                 EXHIBIT "5"
                                                                 Page 25 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 178 of 366




                                     169
                                                                 EXHIBIT "5"
                                                                 Page 26 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 179 of 366




                                     170
                                                                 EXHIBIT "5"
                                                                 Page 27 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 180 of 366




                                     171
                                                                 EXHIBIT "5"
                                                                 Page 28 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 181 of 366




                                     172
                                                                 EXHIBIT "5"
                                                                 Page 29 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 182 of 366




                                     173
                                                                 EXHIBIT "5"
                                                                 Page 30 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 183 of 366




                                     174
                                                                 EXHIBIT "5"
                                                                 Page 31 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 184 of 366




                                     175
                                                                 EXHIBIT "5"
                                                                 Page 32 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 185 of 366




                                     176
                                                                 EXHIBIT "5"
                                                                 Page 33 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 186 of 366




                                     177
                                                                 EXHIBIT "5"
                                                                 Page 34 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 187 of 366




                                     178
                                                                 EXHIBIT "5"
                                                                 Page 35 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 188 of 366




                                     179
                                                                 EXHIBIT "5"
                                                                 Page 36 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 189 of 366




                                     180
                                                                 EXHIBIT "5"
                                                                 Page 37 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 190 of 366




                                     181
                                                                 EXHIBIT "5"
                                                                 Page 38 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 191 of 366




                                     182
                                                                 EXHIBIT "5"
                                                                 Page 39 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 192 of 366




                                     183
                                                                 EXHIBIT "5"
                                                                 Page 40 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 193 of 366




                                     184
                                                                 EXHIBIT "5"
                                                                 Page 41 of 41
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 194 of 366




                                     185

                                                                   EXHIBIT "6"
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 195 of 366




                                                                  EXHIBIT "6"
                                                                  Page 2 of 43
                                     186
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 196 of 366




                                                                  EXHIBIT "6"
                                                                  Page 3 of 43
                                     187
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 197 of 366




                                                                  EXHIBIT "6"
                                                                  Page 4 of 43
                                     188
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 198 of 366




                                                                  EXHIBIT "6"
                                                                  Page 5 of 43
                                     189
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 199 of 366




                                                                  EXHIBIT "6"
                                                                  Page 6 of 43
                                     190
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 200 of 366




                                                                  EXHIBIT "6"
                                                                  Page 7 of 43
                                     191
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 201 of 366




                                                                  EXHIBIT "6"
                                                                  Page 8 of 43
                                     192
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 202 of 366




                                                                  EXHIBIT "6"
                                                                  Page 9 of 43
                                     193
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 203 of 366




                                                                 EXHIBIT "6"
                                                                 Page 10 of 43
                                     194
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 204 of 366




                                                                 EXHIBIT "6"
                                                                 Page 11 of 43
                                     195
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 205 of 366




                                                                 EXHIBIT "6"
                                                                 Page 12 of 43
                                     196
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 206 of 366




                                                                 EXHIBIT "6"
                                                                 Page 13 of 43
                                     197
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 207 of 366




                                                                 EXHIBIT "6"
                                                                 Page 14 of 43
                                     198
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 208 of 366




                                                                 EXHIBIT "6"
                                                                 Page 15 of 43
                                     199
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 209 of 366




                                                                 EXHIBIT "6"
                                                                 Page 16 of 43
                                     200
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 210 of 366




                                                                 EXHIBIT "6"
                                                                 Page 17 of 43
                                     201
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 211 of 366




                                                                 EXHIBIT "6"
                                                                 Page 18 of 43
                                     202
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 212 of 366




                                                                 EXHIBIT "6"
                                                                 Page 19 of 43
                                     203
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 213 of 366




                                                                 EXHIBIT "6"
                                                                 Page 20 of 43
                                     204
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 214 of 366




                                                                 EXHIBIT "6"
                                                                 Page 21 of 43
                                     205
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 215 of 366




                                                                 EXHIBIT "6"
                                                                 Page 22 of 43
                                     206
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 216 of 366




                                                                 EXHIBIT "6"
                                                                 Page 23 of 43
                                     207
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 217 of 366




                                                                 EXHIBIT "6"
                                                                 Page 24 of 43
                                     208
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 218 of 366




                                                                 EXHIBIT "6"
                                                                 Page 25 of 43
                                     209
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 219 of 366




                                                                 EXHIBIT "6"
                                                                 Page 26 of 43
                                     210
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 220 of 366




                                                                 EXHIBIT "6"
                                                                 Page 27 of 43
                                     211
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 221 of 366




                                                                 EXHIBIT "6"
                                                                 Page 28 of 43
                                     212
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 222 of 366




                                                                 EXHIBIT "6"
                                                                 Page 29 of 43
                                     213
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 223 of 366




                                                                 EXHIBIT "6"
                                                                 Page 30 of 43
                                     214
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 224 of 366




                                                                 EXHIBIT "6"
                                                                 Page 31 of 43
                                     215
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 225 of 366




                                                                 EXHIBIT "6"
                                                                 Page 32 of 43
                                     216
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 226 of 366




                                                                 EXHIBIT "6"
                                                                 Page 33 of 43
                                     217
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 227 of 366




                                                                 EXHIBIT "6"
                                                                 Page 34 of 43
                                     218
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 228 of 366




                                                                 EXHIBIT "6"
                                                                 Page 35 of 43
                                     219
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 229 of 366




                                                                 EXHIBIT "6"
                                                                 Page 36 of 43
                                     220
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 230 of 366




                                                                 EXHIBIT "6"
                                                                 Page 37 of 43
                                     221
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 231 of 366




                                                                 EXHIBIT "6"
                                                                 Page 38 of 43
                                     222
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 232 of 366




                                                                 EXHIBIT "6"
                                                                 Page 39 of 43
                                     223
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 233 of 366




                                                                 EXHIBIT "6"
                                                                 Page 40 of 43
                                     224
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 234 of 366




                                                                 EXHIBIT "6"
                                                                 Page 41 of 43
                                     225
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 235 of 366




                                                                 EXHIBIT "6"
                                                                 Page 42 of 43
                                     226
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 236 of 366




                                                                 EXHIBIT "6"
                                                                 Page 43 of 43
                                     227
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 237 of 366




                                     228
                                                                   EXHIBIT "7"
                                                                   Page 1 of 6
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 238 of 366




                                     229
                                                                   EXHIBIT "7"
                                                                   Page 2 of 6
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 239 of 366




                                     230
                                                                   EXHIBIT "7"
                                                                   Page 3 of 6
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 240 of 366




                                     231
                                                                   EXHIBIT "7"
                                                                   Page 4 of 6
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 241 of 366




                                     232
                                                                   EXHIBIT "7"
                                                                   Page 5 of 6
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 242 of 366




                                     233
                                                                   EXHIBIT "7"
                                                                   Page 6 of 6
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 243 of 366




                                     234                           EXHIBIT "8"
                                                                   Page 1 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 244 of 366




                                     235
                                                                   EXHIBIT "8"
                                                                   Page 2 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 245 of 366




                                     236
                                                                   EXHIBIT "8"
                                                                   Page 3 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 246 of 366




                                     237
                                                                   EXHIBIT "8"
                                                                   Page 4 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 247 of 366




                                     238
                                                                   EXHIBIT "8"
                                                                   Page 5 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 248 of 366




                                     239
                                                                   EXHIBIT "8"
                                                                   Page 6 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 249 of 366




                                     240
                                                                   EXHIBIT "8"
                                                                   Page 7 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 250 of 366




                                     241
                                                                   EXHIBIT "8"
                                                                   Page 8 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 251 of 366




                                     242
                                                                   EXHIBIT "8"
                                                                   Page 9 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 252 of 366




                                     243
                                                                 EXHIBIT "8"
                                                                 Page 10 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 253 of 366




                                     244
                                                                 EXHIBIT "8"
                                                                 Page 11 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 254 of 366




                                     245
                                                                 EXHIBIT "8"
                                                                 Page 12 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 255 of 366




                                     246
                                                                 EXHIBIT "8"
                                                                 Page 13 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 256 of 366




                                     247
                                                                 EXHIBIT "8"
                                                                 Page 14 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 257 of 366




                                     248
                                                                 EXHIBIT "8"
                                                                 Page 15 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 258 of 366




                                     249
                                                                 EXHIBIT "8"
                                                                 Page 16 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 259 of 366




                                     250
                                                                 EXHIBIT "8"
                                                                 Page 17 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 260 of 366




                                     251
                                                                 EXHIBIT "8"
                                                                 Page 18 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 261 of 366




                                     252
                                                                 EXHIBIT "8"
                                                                 Page 19 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 262 of 366




                                     253
                                                                 EXHIBIT "8"
                                                                 Page 20 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 263 of 366




                                     254
                                                                 EXHIBIT "8"
                                                                 Page 21 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 264 of 366




                                     255
                                                                 EXHIBIT "8"
                                                                 Page 22 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 265 of 366




                                     256
                                                                 EXHIBIT "8"
                                                                 Page 23 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 266 of 366




                                     257
                                                                 EXHIBIT "8"
                                                                 Page 24 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 267 of 366




                                     258
                                                                 EXHIBIT "8"
                                                                 Page 25 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 268 of 366




                                     259
                                                                 EXHIBIT "8"
                                                                 Page 26 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 269 of 366




                                     260
                                                                 EXHIBIT "8"
                                                                 Page 27 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 270 of 366




                                     261
                                                                 EXHIBIT "8"
                                                                 Page 28 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 271 of 366




                                     262
                                                                 EXHIBIT "8"
                                                                 Page 29 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 272 of 366




                                     263
                                                                 EXHIBIT "8"
                                                                 Page 30 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 273 of 366




                                     264
                                                                 EXHIBIT "8"
                                                                 Page 31 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 274 of 366




                                     265
                                                                 EXHIBIT "8"
                                                                 Page 32 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 275 of 366




                                     266
                                                                 EXHIBIT "8"
                                                                 Page 33 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 276 of 366




                                     267
                                                                 EXHIBIT "8"
                                                                 Page 34 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 277 of 366




                                     268
                                                                 EXHIBIT "8"
                                                                 Page 35 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 278 of 366




                                     269
                                                                 EXHIBIT "8"
                                                                 Page 36 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 279 of 366




                                     270
                                                                 EXHIBIT "8"
                                                                 Page 37 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 280 of 366




                                     271
                                                                 EXHIBIT "8"
                                                                 Page 38 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 281 of 366




                                     272
                                                                 EXHIBIT "8"
                                                                 Page 39 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 282 of 366




                                     273
                                                                 EXHIBIT "8"
                                                                 Page 40 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 283 of 366




                                     274
                                                                 EXHIBIT "8"
                                                                 Page 41 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 284 of 366




                                     275
                                                                 EXHIBIT "8"
                                                                 Page 42 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 285 of 366




                                     276
                                                                 EXHIBIT "8"
                                                                 Page 43 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 286 of 366




                                     277
                                                                 EXHIBIT "8"
                                                                 Page 44 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 287 of 366




                                     278
                                                                 EXHIBIT "8"
                                                                 Page 45 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 288 of 366




                                     279
                                                                 EXHIBIT "8"
                                                                 Page 46 of 46
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 289 of 366




                                     280                           EXHIBIT "9"
                                                                   Page 1 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 290 of 366




                                     281
                                                                   EXHIBIT "9"
                                                                   Page 2 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 291 of 366




                                     282
                                                                   EXHIBIT "9"
                                                                   Page 3 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 292 of 366




                                     283
                                                                   EXHIBIT "9"
                                                                   Page 4 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 293 of 366




                                     284
                                                                   EXHIBIT "9"
                                                                   Page 5 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 294 of 366




                                     285
                                                                   EXHIBIT "9"
                                                                   Page 6 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 295 of 366




                                     286
                                                                   EXHIBIT "9"
                                                                   Page 7 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 296 of 366




                                     287
                                                                   EXHIBIT "9"
                                                                   Page 8 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 297 of 366




                                     288
                                                                   EXHIBIT "9"
                                                                   Page 9 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 298 of 366




                                     289
                                                                 EXHIBIT "9"
                                                                 Page 10 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 299 of 366




                                     290
                                                                 EXHIBIT "9"
                                                                 Page 11 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 300 of 366




                                     291
                                                                 EXHIBIT "9"
                                                                 Page 12 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 301 of 366




                                     292
                                                                 EXHIBIT "9"
                                                                 Page 13 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 302 of 366




                                     293
                                                                 EXHIBIT "9"
                                                                 Page 14 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 303 of 366




                                     294
                                                                 EXHIBIT "9"
                                                                 Page 15 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 304 of 366




                                     295
                                                                 EXHIBIT "9"
                                                                 Page 16 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 305 of 366




                                     296
                                                                 EXHIBIT "9"
                                                                 Page 17 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 306 of 366




                                     297
                                                                 EXHIBIT "9"
                                                                 Page 18 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 307 of 366




                                     298
                                                                 EXHIBIT "9"
                                                                 Page 19 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 308 of 366




                                     299
                                                                 EXHIBIT "9"
                                                                 Page 20 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 309 of 366




                                     300
                                                                 EXHIBIT "9"
                                                                 Page 21 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 310 of 366




                                     301
                                                                 EXHIBIT "9"
                                                                 Page 22 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 311 of 366




                                     302
                                                                 EXHIBIT "9"
                                                                 Page 23 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 312 of 366




                                     303
                                                                 EXHIBIT "9"
                                                                 Page 24 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 313 of 366




                                     304
                                                                 EXHIBIT "9"
                                                                 Page 25 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 314 of 366




                                     305
                                                                 EXHIBIT "9"
                                                                 Page 26 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 315 of 366




                                     306
                                                                 EXHIBIT "9"
                                                                 Page 27 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 316 of 366




                                     307
                                                                 EXHIBIT "9"
                                                                 Page 28 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 317 of 366




                                     308
                                                                 EXHIBIT "9"
                                                                 Page 29 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 318 of 366




                                     309
                                                                 EXHIBIT "9"
                                                                 Page 30 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 319 of 366




                                     310
                                                                 EXHIBIT "9"
                                                                 Page 31 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 320 of 366




                                     311
                                                                 EXHIBIT "9"
                                                                 Page 32 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 321 of 366




                                     312
                                                                 EXHIBIT "9"
                                                                 Page 33 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 322 of 366




                                     313
                                                                 EXHIBIT "9"
                                                                 Page 34 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 323 of 366




                                     314
                                                                 EXHIBIT "9"
                                                                 Page 35 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 324 of 366




                                     315
                                                                 EXHIBIT "9"
                                                                 Page 36 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 325 of 366




                                     316
                                                                 EXHIBIT "9"
                                                                 Page 37 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 326 of 366




                                     317
                                                                 EXHIBIT "9"
                                                                 Page 38 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 327 of 366




                                     318
                                                                 EXHIBIT "9"
                                                                 Page 39 of 40
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 328 of 366




                                     319
                                                                 EXHIBIT "9"
                                                                 Page 40 of 40
Case 8:17-bk-10706-SC    Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44                   Desc
                         Main Document    Page 329 of 366



     Case 8:17-bk-10706-SC   Claim 20-1   Filed 06/16/17   Desc Main Document     Page 48
                                             of 106




                                                                                      97

                                                                                EXHIBIT "10"
                                                                                Page 1 of 11
                                            320
Case 8:17-bk-10706-SC       Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44               Desc
                            Main Document    Page 330 of 366
    Case 8:17-bk-10706-SC    Claim 20-1   Filed 06/16/17   Desc Main Document     Page 49
                                             of 106




                                                                                      98

                                                                                EXHIBIT "10"
                                                                                Page 2 of 11
                                            321
Case 8:17-bk-10706-SC       Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44               Desc
                            Main Document    Page 331 of 366
    Case 8:17-bk-10706-SC    Claim 20-1   Filed 06/16/17   Desc Main Document     Page 50
                                             of 106




                                                                                      99

                                                                                EXHIBIT "10"
                                                                                Page 3 of 11
                                            322
Case 8:17-bk-10706-SC       Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44               Desc
                            Main Document    Page 332 of 366
    Case 8:17-bk-10706-SC    Claim 20-1   Filed 06/16/17   Desc Main Document     Page 51
                                             of 106




                                                                                     100

                                                                                EXHIBIT "10"
                                                                                Page 4 of 11
                                            323
Case 8:17-bk-10706-SC       Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44               Desc
                            Main Document    Page 333 of 366
    Case 8:17-bk-10706-SC    Claim 20-1   Filed 06/16/17   Desc Main Document     Page 52
                                             of 106




                                                                                     101

                                                                                EXHIBIT "10"
                                                                                Page 5 of 11
                                            324
Case 8:17-bk-10706-SC       Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44               Desc
                            Main Document    Page 334 of 366
    Case 8:17-bk-10706-SC    Claim 20-1   Filed 06/16/17   Desc Main Document     Page 53
                                             of 106




                                                                                     102

                                                                                EXHIBIT "10"
                                                                                Page 6 of 11
                                            325
Case 8:17-bk-10706-SC       Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44               Desc
                            Main Document    Page 335 of 366
    Case 8:17-bk-10706-SC    Claim 20-1   Filed 06/16/17   Desc Main Document     Page 54
                                             of 106




                                                                                     103

                                                                                EXHIBIT "10"
                                                                                Page 7 of 11
                                            326
Case 8:17-bk-10706-SC       Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44               Desc
                            Main Document    Page 336 of 366
    Case 8:17-bk-10706-SC    Claim 20-1   Filed 06/16/17   Desc Main Document     Page 55
                                             of 106




                                                                                     104

                                                                                EXHIBIT "10"
                                                                                Page 8 of 11
                                            327
Case 8:17-bk-10706-SC       Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44               Desc
                            Main Document    Page 337 of 366
    Case 8:17-bk-10706-SC    Claim 20-1   Filed 06/16/17   Desc Main Document     Page 56
                                             of 106




                                                                                     105

                                                                                EXHIBIT "10"
                                                                                Page 9 of 11
                                            328
Case 8:17-bk-10706-SC       Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44            Desc
                            Main Document    Page 338 of 366
    Case 8:17-bk-10706-SC    Claim 20-1   Filed 06/16/17   Desc Main Document   Page 57
                                             of 106




                                                                                  106

                                                                            EXHIBIT "10"
                                                                            Page 10 of 11
                                            329
Case 8:17-bk-10706-SC       Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44            Desc
                            Main Document    Page 339 of 366
    Case 8:17-bk-10706-SC    Claim 20-1   Filed 06/16/17   Desc Main Document   Page 58
                                             of 106




                                                                                  107

                                                                            EXHIBIT "10"
                                                                            Page 11 of 11
                                            330
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 340 of 366




                                      331


                                                                  EXHIBIT "11"
                                                                  Page 1 of 18
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 341 of 366




                                     332
                                                                  EXHIBIT "11"
                                                                  Page 2 of 18
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 342 of 366




                                     333
                                                                  EXHIBIT "11"
                                                                  Page 3 of 18
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 343 of 366




                                     334
                                                                  EXHIBIT "11"
                                                                  Page 4 of 18
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 344 of 366




                                     335
                                                                  EXHIBIT "11"
                                                                  Page 5 of 18
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 345 of 366




                                     336
                                                                  EXHIBIT "11"
                                                                  Page 6 of 18
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 346 of 366




                                     337
                                                                  EXHIBIT "11"
                                                                  Page 7 of 18
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 347 of 366




                                     338
                                                                  EXHIBIT "11"
                                                                  Page 8 of 18
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 348 of 366




                                     339
                                                                  EXHIBIT "11"
                                                                  Page 9 of 18
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 349 of 366




                                     340
                                                                 EXHIBIT "11"
                                                                 Page 10 of 18
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 350 of 366




                                     341
                                                                 EXHIBIT "11"
                                                                 Page 11 of 18
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 351 of 366




                                     342
                                                                 EXHIBIT "11"
                                                                 Page 12 of 18
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 352 of 366




                                     343
                                                                 EXHIBIT "11"
                                                                 Page 13 of 18
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 353 of 366




                                     344
                                                                 EXHIBIT "11"
                                                                 Page 14 of 18
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 354 of 366




                                     345
                                                                 EXHIBIT "11"
                                                                 Page 15 of 18
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 355 of 366




                                     346
                                                                 EXHIBIT "11"
                                                                 Page 16 of 18
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 356 of 366




                                     347
                                                                 EXHIBIT "11"
                                                                 Page 17 of 18
Case 8:17-bk-10706-SC   Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                        Main Document    Page 357 of 366




                                     348
                                                                   EXHIBIT "11"
                                                                   Page 18 of 18
Case 8:17-bk-10706-SC       Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44               Desc
                            Main Document    Page 358 of 366
    Case 8:17-bk-10706-SC    Claim 20-1   Filed 06/16/17   Desc Main Document     Page 81
                                             of 106




                                                                                     136

                                                                                EXHIBIT "12"
                                                                                Page 1 of 7
                                            349
Case 8:17-bk-10706-SC       Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44               Desc
                            Main Document    Page 359 of 366
    Case 8:17-bk-10706-SC    Claim 20-1   Filed 06/16/17   Desc Main Document     Page 82
                                             of 106




                                                                                     137

                                                                                EXHIBIT "12"
                                                                                Page 2 of 7
                                            350
Case 8:17-bk-10706-SC       Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44               Desc
                            Main Document    Page 360 of 366
    Case 8:17-bk-10706-SC    Claim 20-1   Filed 06/16/17   Desc Main Document     Page 83
                                             of 106




                                                                                     138

                                                                                EXHIBIT "12"
                                                                                Page 3 of 7
                                            351
Case 8:17-bk-10706-SC       Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44               Desc
                            Main Document    Page 361 of 366
    Case 8:17-bk-10706-SC    Claim 20-1   Filed 06/16/17   Desc Main Document     Page 84
                                             of 106




                                                                                     139

                                                                                EXHIBIT "12"
                                                                                Page 4 of 7
                                            352
Case 8:17-bk-10706-SC       Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44               Desc
                            Main Document    Page 362 of 366
    Case 8:17-bk-10706-SC    Claim 20-1   Filed 06/16/17   Desc Main Document     Page 85
                                             of 106




                                                                                     140

                                                                                EXHIBIT "12"
                                                                                Page 5 of 7
                                            353
Case 8:17-bk-10706-SC       Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44               Desc
                            Main Document    Page 363 of 366
    Case 8:17-bk-10706-SC    Claim 20-1   Filed 06/16/17   Desc Main Document     Page 86
                                             of 106




                                                                                     141

                                                                                EXHIBIT "12"
                                                                                Page 6 of 7
                                            354
Case 8:17-bk-10706-SC       Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44               Desc
                            Main Document    Page 364 of 366
    Case 8:17-bk-10706-SC    Claim 20-1   Filed 06/16/17   Desc Main Document     Page 87
                                             of 106




                                                                                     142

                                                                                EXHIBIT "12"
                                                                                Page 7 of 7
                                            355
Case 8:17-bk-10706-SC           Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44                        Desc
                                Main Document    Page 365 of 366



                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
address is:
650 Town Center Drive, Suite 950, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF JOHN J. BRAL
IN SUPPORT OF OBJECTIONS TO CLAIMS 9, 11, 14, 16, 19 and 20 will be served or was served (a)
on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
hyperlink to the document. On October 13, 2017, I checked the CM/ECF docket for this bankruptcy case
or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
to receive NEF transmission at the email addresses stated below:

                                                                           Service information continued
on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) October 13, 2017, I served the following persons and/or entities at the last known addresses in
this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the
judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
after the document is filed.

                                                                           Service information continued
on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
(state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
(date) October 13, 2017, I served the following persons and/or entities by personal delivery, overnight
mail service, or (for those who consented in writing to such service method), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
overnight mail to, the judge will be completed no later than 24 hours after the document is filed.
SERVED VIA PERSONAL DELIVERY/ATTORNEY SERVICE
The Honorable Scott C. Clarkson
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5130/Courtesy Bin
Santa Ana, CA 92701-4593

                                                                           Service information continued
on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and
correct.

  10/13/2017                  Lori Gauthier                          /s/ Lori Gauthier
  Date                     Printed Name                              Signature




#1135719
Case 8:17-bk-10706-SC          Doc 163 Filed 10/13/17 Entered 10/13/17 19:09:44   Desc
                               Main Document    Page 366 of 366


'

SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       Thomas H Casey kdriggers@tomcaseylaw.com, msilva@tomcaseylaw.com
       Alan J Friedman afriedman@lwgfllp.com,
        nlockwood@lwgfllp.com;jokeefe@lwgfllp.com;banavim@lwgfllp.com;lgauthi
        er@lwgfllp.com
       Daniel K Fujimoto wdk@wolffirm.com
       Beth Gaschen bgaschen@wgllp.com,
        kadele@wgllp.com;lfisk@wgllp.com;lgauthier@lwgfllp.com;nlockwood@lwg
        fllp.com
       Michael J Hauser michael.hauser@usdoj.gov
       Mark D Hurwitz mhurwitz@lsl-la.com, dsmall@lsl-la.com
       Gary E Klausner gek@lnbyb.com
       William N Lobel wlobel@lwgfllp.com,
        nlockwood@lwgfllp.com;jokeefe@lwgfllp.com;banavim@wgllp.com
       Kathleen J McCarthy kdriggers@tomcaseylaw.com,
        msilva@tomcaseylaw.com
       William F McDonald Caecf@tblaw.com,
        wfm@tblaw.com;snchampney@tblaw.com
       Krikor J Meshefejian kjm@lnbrb.com
       Edward G Schloss egs2@ix.netcom.com
       Valerie Smith claims@recoverycorp.com
       Daniel B Spitzer dspitzer@spitzeresq.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Zann R Welch ecfnotices@ascensioncapitalgroup.com

SERVED VIA FIRST-CLASS MAIL:

Office of the United States Trustee
411 West Fourth Street, Suite 7160
Santa Ana, CA 92701

Gary E. Klausner, Esq.
Levene Neale Bender, et al
10250 Constellation Blvd, Suite 1700
Los Angeles, CA 90067




                                           Page 2
